Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 1 of 11




   United States v. Abdul Malik Abdul Kareem
                CR 15-0707-SRB




                    EXHIBIT A
           Declaration of Daniel D. Maynard
     Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 2 of 11




 1    Daniel D. Maynard, No.009211
      MAYNARD CRONIN ERICKSON
 2
      CURRAN & REITER,P.L.C.
 3    3200 North Central Avenue, Suite 1800
      Phoenix, Arizona 85012
 4
      (602)279-8500
 5    dina t~(a~,mmceacom

 6 Daniel R. Drake, No. 003781
 7 DRAKE LAW,PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602)881-5341
10
      Attorneys for Defendant
11
                                 UNITED STATES DISTRICT COURT
12
                                            DISTRICT OF ARIZONA
13
14      United States of America,
                                                       2:15-cr-00707-SRB
15                             Plaintiff,
                                                       DECLARATION OF DANIEL
16                v.                                   D. MAYNARD

17      Abdul Malik Abdul Kareem,

18                             Defendant.

19
             Daniel D. Maynard,pursuant to 28 U.S.C. §1746, hereby affirms under penalty
20
       perjury:
21
22           1.        I was the trial attorney for the Defendant Abdul Malilc Abdul Kareem

23    ("Kareem")in the above-captioned case and am co-counsel on his appeals to the United
24
       States Court of Appeals for the Ninth Circuit, C.A. No. 17-10067 and C.A. No. 17-
25
       10118.      I make this Declaration in support of Abdul Malik Abdul Kareem's
26
27     Supplemental Motion for New Trial and Motion to Dismiss ("Supplemental").
28
                                                   1
     Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 3 of 11




 1            2.    This Declaration is in addition to my Declaration signed on June 4, 2019

 2    and attached to Kareem's Reply to the Governments Response to Defendants
 3    Supplemental Motion for New Trial("Declaration 1").
 4
              3.    After my Declaration 1, the Government disclosed additional
 5
 6    For the first time before and during the evidentiary hearing that began on October 15,

 7    2019.
 8
              4.    Other than the evidence discussed in Declaration 1, the prosecution asserts
 9
      that at the time oftrial in February 2016, it was unaware ofthe following facts that
10
11    disclosed since Declaration 1:
12           (a)    The fact the FBI had opened a new investigation on Simpson in
13
     2015;
14
15           (b)    The fact that the Phoenix Office ofthe FBI began surveillance on

16 in March 2015 and, on Apri124 to 25, 2015,the FBI surveilled Simpson all day and
17
     during this surveillance the FBI never saw Kareem at Simpson's apartment nor
18
     Simpson;
19
20           (c)   The fact the FBI was concerned that Simpson was going to initiate
21             attack on the Pat Tillman Run on April 25, 2015 but apparently had no
22
     about Kareem;
23
24           (d)   The fact that the Undercover FBI Agent("UCA") sent an e-mail to

25 Phoenix FBI agents on Apri130, 2015 offering to explain why he believed Simpson
26 been communicating with
                           him about the Mohammad Drawing Contest and that
27
28
     Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 4 of 11



     ~ should be of concern;
 1
 2          (e)     The fact that an FBI agentin Los Angeles,California contacted SSA
 3
      late in the evening of May 2, 2015 requesting information on Simpson and that,
 4
           check the video stream from the pole camera, SSA Milner drove to Simpson's
 5
 6 apartment and noted Simpson's car was there but Soofi's was gone — we do not
 7 who contacted SSA Milnor nor do we have any communication to the Los Angeles agent.
 8
            (fl      The fact the Dallas FBI office contacted SA Smith in Phoenix
 9
      Simpson's whereabouts on the afternoon of May 3, 2015 and, instead of going to FBI
10
11    office to view the live video feed that started on May 1, 2015, SA Smith drove to

12 Simpson's apartment and reported that
                                         Simpsons' car was in lot so did not think he was
13
     to his way to Garland.
14
15            5.    There are several items that are conspicuously missing that have not

16    disclosed but appear to exist:
17
            (a)     Documents explaining why the FBI believed Simpson was going to
18
      a terrorist attack at the Pat Tillman Run;
19
20          (b)     Documents between SA Smith and UCA concerning why UCA thinks he

21    has been in communication with Simpson and any concerns either has;
22
            (c)     Documents showing communications between SSA Milnar and Los
23
      Angeles FBI about Simpson and why Los Angeles FBI was concerned about Simpson
24
25 May 2,2015;
26
            (d)     Docmnents or communications between Dallas FBI and SA Smith on
27
28
                                                   3
     Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 5 of 11



      3,2015 concerning Simpson and why SA Smith did not view live feed, did not tell Dallas
 1

 2 FBI Soofi's car was missing and did not disclose to Dallas FBI the inquiry from Los

 3
      Angeles FBI on May 2, 2015.
 4
            (e)    Financial or bank records or documents re Saabir Nurse("Nurse")that may
 5

 6        shown when he gave money to Simpson and how much.

 7           6.    SA Jensen testified that in terrorism investigations, when they find
 8
      evidence of a financial transaction or some sort of money distribution, the FBI employs
 9
      a "vast amount ofresources to follow up on those types of evidence." (Doc. 559, Ex. 1,
10

11    p. 44) Ifthis is accurate there should have been investigation into Nurse's bank accounts

12    yet we have never been given any financial information on Nurse.
13
             7.    The information about the FBI surveilling Simpson and their never seeing
14

15    Kareem at the apartment nor Simpson going to Kareem's apartment nor their meeting

16    each other supports Kareem's story and contradicts Ali Soofi's testimony. When
17
      coupled with Ali Soofi's testimony at Wahid's case, which I set forth in Declaration 1,
18
      this adds even snore credence to Kareem and is impeachment of Ali Soofi.
19

20           8.    The defense would have used this newly disclosed information to support

21    Kareem's position that he did not see Simpson often in March and Apri12015; support
22
      his position that Ali Soofi lied about his being at Siinpson's three or four times a week;
23
      and, show that Kareem did not bankroll, train, nor assist Simpson and Nadir Soofi
24

25    ("Soofi").

26
             9.    The Governments failure to make timely and complete disclosures
27

28
                                                 n
     Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 6 of 11



       adversely affected Kareein's ability to put on a proper defense.
 1
 2            10.   Kareem's defense was that although he was friends with Simpson,had been
 3
      roommates years earlier, and had gone shooting with Simpson and Soofi with his friend
 4
       Sergio Martinez and his young boys in the desert, he was not aware of the
 5
 6    Drawing Content before he learned that Simpson and Soofi had attacked it in

 7    Texas ("Garland"), he had not provided them with funds for their endeavor, he did
 8
      spend a lot of tune with Simpson and Soofi, he did not show them how to clean a
 9
      he had not encouraged them to attack anyone, nor had he known they were going
10
11    Garland, Texas.

12            11.   In preparing a defense it is always important to review all of the
13
      and assess how it fits into the Government's case against your client and the
14
15    defense. The analogy of a complex jigsaw puzzle with many small pieces as

16    evidence is often appropriately used, including by SA Jensen. Seemingly
17
      pieces of evidence may become significant to both the defense and the prosecution
18
      the case progresses but the defense is often saddled with creating its defense only
19
20    it tuiderstands the entirety ofthe Government's case.

21           12.    The Government has suggested that the defense wants to relitigate
22
      motions for. new trial. This claim is untrue. The prejudicial effect of
23
      evidence is "considered collectively, not item by item." Kyles v. Whitely, 514 U.S. 419,
24
25    436(1995); see Doc. 303,pp. 13-14. The fact that the Government continues to
26
      material information three years after Kareem's trial makes it relevant to look at all
27
28
                                                 5
     Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 7 of 11




 1    late disclosures in assessing whether the motion for new trial or motion to dismiss should

 2    be granted.
 3           13.    As already discussed in prior briefs, the Government failed to disclose that:
 4
           (a)      It had interviewed John Sabari ("Sabari") three times prior to trial and did
 5
 6       disclose any ofthe three reports until after the trial. As set farth in the earlier pleading

 7 Saban would have been a key witness for Kareem to show that Kareem was not a follower
 8
     of Sheikh Faisal nor did he 5kype with Simpson, Soofi ar Sabari (Doc. 345, p. 1);
 9
           (b)      The Government was investigating Erick Jamal Hendricks ("Hendricks")
10
11   who the Government alleged to have conspired to provide material support to a foreign
12 terrorist organization ("I3IS") and involved communications between Hendricks and an
13
   undercover FBI agent("UCA") about the Draw Mohammad Contest in Garland, Texas
14
15 (Doc. 432 and 452);
16         (c)      The UCA comrnunicated with. Hendricks who put the UCA in contact
17
     Simpson with whom he tweeted about the about the Mohammad Drawing Contest
18
     to the attack(Doc. 432 and 452);
19
20         (d)      The UCA traveled to Garland and was told by Hendricks that he might see
21   a "brother from Arizona" in Garland(Doc. 432 and 452);
22
           (e)      The UCA saw the attack,took photos just before the attack, and drove
23
             attack was taking place (Doc.432 and 452);
24 while the
25         (fj      On September 15, 2016, the Government produced approximately 850
26
     pages of documents comprised of screen shots of Twitter communications between
27
28
                                                   G
     Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 8 of 11



      UCA and Hendricks axed the UCA and Simpsons(Dots.432 and 452). These texts would
 1

 2 have been used to show that Kareem was never mentioned and that Simpson was

 3
      ~ motivator of the attack;
 4
             (g)     Phoenix FBI opened a new investigation of Simpson in March 2015
 5

 6 conducted surveillance on Simpson in March and Apri12015 and never saw any

 7              Simpson and Kareem.
 8
             (h)     The UCA was conunumcating with the SA Smith, SA Fryberger, and
 9
      Nolen about Simpson on Apri130, 2015;
10

11           (i)     An FBI agent in Los Angeles contacted SSA Milnar about Simpson on

12 2, 2015;

13
             (j)     The Phoenix FBI installed a pole camera to surveil Simpson, and
14

15 is never seen on the video;

16           (lt)    Why the FBI believed Simpson might conduct a terrorist attack on the
17
      Tillman Run in Apri12015, and was there any intelligence mentioning Kareein;
18
             (1)     Why was the prosecution in Florida related to Garland attack not
19

20 even though many ofthe same FBI employees were used in both cases.

21            14.    The Government has argued in opposition to our motion that by
22
       the inadequacies ofthe FBI, Kareein was seeking jury nullification. (Doc. 527)
23

24
              15.    The purpose for attacking the adequacy of the FBI's investigation was to

25     show the jury how biased the FBI agents were in their investigation,testimony, and
26
       findings. The argument was that this was not a search for the both. It was an
27

28
                                                 III
     Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 9 of 11



 1    to find a live person to charge. Once the selection was made, all efforts were made to

 2 ~ demonstrate it had made the right choice. The defense is entitled to attack the
 3
      thoroughness and even the good faith of an investigation.
 4
             16.   It was my intent to try and show that the FBI agents were biased in an effort
 5'
 6    to diminish their credibility in front ofthe jury, not to seek jury nullification.

 7           17.   Thus, all of the evidence that we could gather to try and discredit the
 8
      testimony ofthe FBI agents was important and useful. I hoped to show the jury that the
 9
      FBI was not an unbiased agency but rather since September 11, 2001 has focused much
10
11    of its resources on Islamic terrorist cases because it was embarrassed by the lack
12    intelligence that it had gathered prior to the 9/11 attack on America.
13
             18.   Thus, from the beginning the Government's primary evidence
14
15    Kareem appeared. to be that of FBI agents concerning Kareem's friendship

16    association with Simpson and the finding of certain materials on his computer w
17
      Kareem claimed he was not aware ofor it had been placed on the computer by Simpson.
18
             19.   The thrust ofthe defense was to convince the jury that Kareem had
19
20 ~ much of his contact with Simpson; he did not tweet nor was he in contact with
21    terrorists nor any Muslin terrorist sympathizers; that he had never heard of the
22
      drawing content in Garland, nor had other Muslims, and that he had not provided funds
23
      to Soofi and Simpson for their purchase of weapons nor for their trip to Garland, Texas.
24
25    Kareem's lack of contact with Muslim terrorist sympathizers was why the
26
      with Sabir were so important since Sabir and Simpson Skyped with a radical
27
28
                                                  E
     Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 10 of 11



       Muslim Cleric and Kareem never did.
 1
 2            20.   As discussed in my earlier Declaration 1, as the case neared trial Ali Soofi's
 3
       testimony became more damning for Kareem and there appeared to be a
 4
       between his refreshed memory and his meetings with the FBI just as seems to have
 5
 6     happened in the Wahid case. Thus, the credibility of Ali Soofi, the FBI agents and the

 7     FBI agency as a whole became more important to the defense.
 8
             21.    Based on ali ofthe recently disclosed inforniation, the defense would have
 9
       done the following at trial if this information would have been disclosed in addition to
10
11     what I stated in my first Declaration:

12          (a)     Calied SA Smith, SA Fryberger, SA Nolen and other FBI agents who
]3
       conducted surveillance of Simpson in March and April 2015 to testify that they never
14
15    saw Kareem at Simpsan's nor Simpson with Kareem and to show the pole camera video

16    that never shows Kareem thus supporting Kareem and contradicting Ali Soofi.
17
            (b)     Called Steven Jane, UCA,to testify about his concerns regarding Simpson
18
      and his communications with FBI agents in Phoenix and, in particular, his e-mail to SA
19
20    Smith and SA Fryberger and SA Smith's response;

21          (c)     Called SSA Milner to discuss why he believed Simpson might attack the
22
      Pat Tillman Run and whether there was any information about Kareein attacking the Pat
23
      Tillman Run;
24
25          (d)     Called SA Smith who checked on Simpson's car being in the apartment
26
      parking lot on May 3, 2015, to discuss why he did not view video stream from the pole
27
28
     Case 2:15-cr-00707-SRB Document 629-1 Filed 12/03/19 Page 11 of 11



        camera, his communication with UCA, what he discussed with SA Whitson regarding
 1
 2     the investigation of Simpson;
 3
             (e)      Asked additional questions ofSA Whitson, who side-stepped several areas
 4
        of inquiry about Nurse, the pole camera,the UCA,and the investigation by the FBI into
 5
 6      Simpson starting in March 2015 and of Nurse in April 2016, where he was the case

 7     agent;
 8
             (fl      Called Nurse to testify about the money he gave to Simpson and show
 9
       Kareein did not fund Simpson;
10
11           (g)      Called Sabari to testify that he, Simpson and Soofi Skyped with a Jamaican

12     radical Islamic cleric and that Kareem never did, thus supporting Kareem's testimony
13
       that he was not radicalized like Simpson; and,
14
15           (h)      Expand the cross-examination of Ali Soofi and use his testimony in

16     Wahid case against him.
17
                22.   Had all of this information been disclosed before trial, it would
18
       impacted the defense's trial preparation and strategy and the witnesses we would
19
20     called and our attack on the thoroughness and the good faith ofthe FBI's investigation.

21              23.   The recently disclosed inforniation was material to Kareem's defense.
22
             DATED this~day of December,2019.
23
24
25
                                                        Daniel D. Maynard
26
27
28
                                                  10
